Holmes, J.,
dissenting. I dissent from the majority in that it has misconstrued the pertinent rules of evidence as they apply to the facts presented.
Under Evid. R. 607, the credibility of a witness may be attacked by an opposing party disclosing a contradiction in statements. There are two methods of impeachment by contradiction. One, self-contradiction involves the use of a prior statement made by the witness to contradict present testimony. Two, contradictions may involve the testimony of one witness which conflicts with a previous statement made by another witness. In either case it is for the trier of fact to determine the credibility of each witness.
A witness may not be impeached by evidence that merely contradicts his testimony on a matter that is entirely collateral to the case. Byomin v. Alvis (1959), 169 Ohio St. 395 [8 O.O.2d 420]. See, also, State v. Cochrane (1949), *176151 Ohio St. 128 [38 O.O. 575]. However, the problem arises in determining what constitutes a collateral matter which is thereby deemed to be inadmissible extrinsic evidence.
This court has long recognized that extrinsic evidence is admissible when the matter offered in contradiction of one’s testimony is in any way relevant to the issue at hand, or tends to show prejudice or interest with respect to the parties. Kent v. State (1884), 42 Ohio St. 426, 431. See, also, 3A Wigmore, Evidence (Chadbourn Rev. 1970), Section 1003. In addition, Evid. R. 401 defines relevant evidence as “evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.”
In my view, the testimony of Patty L. Gearhart and Beverly Gebhart sufficiently attacks the credibility of Rita Williams by contradicting her testimony and showing her interest in a party to the action as alluded to in Kent, supra. After Williams stated that she and Dr. Leuin did not have a sexual relationship, Gearhart testified that she observed the couple engaged in intercourse in appellee’s office. The remaining testimony of Gearhart and Gebhart established that Williams and appellee were more than casual acquaintances and that Leuin had on numerous occasions invited staff personnel to view pornographic material in his office.
Such testimony is relevant to the issues presented for two reasons. First, it discredits Williams’ testimony which was a substantial portion of appellee’s defense. Second, the testimony concerned acts which took place in appellee’s office, the very location in which the alleged crimes were committed.
The court of appeals committed error when it reversed the trial court’s ruling. The admissibility of evidence rests within the sound discretion of the trial judge and should not be disturbed in the absence of a clear abuse of discretion. O’Brien v. Angley (1980), 63 Ohio St. 2d 159 [17 O.O.3d 98]. As noted by this court in Calderon v. Sharkey (1982), 70 Ohio St. 2d 218, 223 [24 O.O.3d 322], “close evidentiary questions are within the domain of the trial court.”
It is my opinion that evidence of contradiction should be admitted in situations where such evidence is critical to determine the credibility of a witness’ story. Here, there was a sufficient amount of conflicting testimony to allow the trier of fact to determine the credibility of each witness.
Accordingly, I would reverse the judgment of the court of appeals.